Citation Nr: 1124878	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-29 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether the reduction in evaluation from 10 to 0 percent for service-connected scars, residuals of nephrostomy tube sites, effective from January 1, 2010,             was proper.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963, and from January 1975 to January 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, implementing a reduction in rating from 10 to noncompensable (i.e., 0 percent) for scars, as residuals of nephrostomy tube sites. 


FINDINGS OF FACT

1. The evidence on file at the time of the RO rating decision implementing a reduction in evaluation to the noncompensable level for post-surgical nephrostomy scars included a February 2008 VA medical opinion that the Veteran's scars related to the nephrostomy tube were no longer the source of his pain. 

2. The medical opinion in question was not substantiated by an documented objective inquiry into whether pain persisted at the scar site, or a thorough review of the VA outpatient treatment history. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for the restoration of a 10 percent rating for scars, residuals of nephrostomy tube sites.     38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.1, 4.3, 4.7, 4.10; 4.118, Diagnostic Code 7804 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duties to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

This notwithstanding, the VCAA duties to notify and assist do not apply where the issue is a reduction in rating. Indeed, the VCAA duties are triggered by the receipt of a new claim. In the case of a reduction, there has been no claim, so the VCAA is therefore inapplicable. However, there are specific particularized notice requirements which apply to a reduction in rating. The procedural safeguards afforded to the claimant in a reduction case are set forth under 38 C.F.R. § 3.105(e), and are required to be followed by VA before issuing any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  

Here, these procedural safeguards were properly dispensed with, so there is no due process of law violation that would inherently invalidate the RO's reduction in rating action. Therefore, consideration of the claim regarding the propriety of reduction in rating for scar residuals proceeds to the merits of whether reduction in rating was appropriate. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by applicable regulations. See Greyzck v. West, 12 Vet. App. 288, 292 (1999) ("The regulatory requirements for reducing a disability rating that has continued at the same level for five years or more are more stringent than the general requirements for periodically increasing or decreasing a disability rating.")

Where a disability rating has been continued for at least five years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation. In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability. An examination less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. When encountering a change of diagnosis  VA will exercise caution in determining whether this change in diagnosis represents       no more than a progression of an earlier diagnosis, an error in prior diagnosis, or possibly a disease entity independent of the service-connected disability. 38 C.F.R. § 3.344(a). 
Moreover, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures. 38 C.F.R. § 3.344(b).

In interpreting various examination reports of record, these reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture. See 38 C.F.R. § 4.2. Any change that is made in the previous diagnosis or etiology should also be considered, with the goal of reconciliation or continuance of the previous diagnosis or etiology of record.       See 38 C.F.R. § 4.13.

The determination in a reduction in rating case must include the proper application as to the standard of proof. To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.             See Brown v. Brown, 5 Vet. App. 413, 420 (1993). See also, Peyton v. Derwinski,   1 Vet. App. 282, 286 (1991).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Cf. Dofflemyer v. Derwinski,              2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction.

Turning to the rating criteria which applies for purposes of this case, 38 C.F.R.               § 4.118, Diagnostic Code 7804 (2010) provides for a 10 percent disability evaluation for one or two scars that are unstable or painful. Greater disability evaluations are assignable yet under Diagnostic Code 7804 when three or more unstable/painful scars are involved -- that is not material here, since there are clearly no more than two post-surgical scars involved. A note to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. A second note provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. 

The above represents the most recent version of Diagnostic Code 7804.            Effective October 23, 2008, VA had revised the criteria for the evaluation of scars.                   See 73 Fed. Reg. 54,710-12 (Sept. 23, 2008). Indeed, in its September 2009 rating decision implementing a reduction in rating the RO actually applied an older version of Diagnostic Code 7804 (preceding October 23, 2008), pursuant to which a single 10 percent evaluation is to be assigned for scars that are superficial and painful on examination. Regardless of the misapplication of the law by the RO    that alone did not have any prejudicial impact upon the Veteran's case, inasmuch as both the former and revised versions of Diagnostic Code 7804 are substantially similar. For that matter, the Veteran has never claimed to have "unstable" post-surgical scars, the only material difference included in the revised criteria. In any event, the Board as stated below is granting restoration of a 10 percent rating, thereby obviating any detriment inherent in the RO's applying the former rating criteria.   

The evidence in this case reflects that in November 2000, the Veteran underwent the procedure of a bilateral percutaneous nephrostomy at a VA medical facility for treatment of bilateral nephrolithiasis (kidney stones), with no immediate operative complications reported. 

Thereafter, on a December 2000 VA Compensation and Pension examination of the genitourinary system, while still completing convalescence from the bilateral nephrostomy, the Veteran presented with two post-surgical punctuate scars which measured 1-cm in diameter and were located in the right and left flanks. The right one was tender, and the left one was not. The Veteran had mild paravertebral muscle spasms due to this. 

Subsequent VA outpatient treatment records indicated reported continued problems with pain at the site of the bilateral nephrostomy scars. During a June 2001 outpatient consultation, the Veteran reported still having a difficult time with pain at the incisional sites, particularly on the right side after prolonged sitting. He stated there was pain radiating down the leg, and that the area around the puncture sites were always sensitive like a muscle pull and at times swelled and itched.                 An October 2001 treatment record indicates there was flank pain of unknown etiology, which the Veteran himself believed was associated with the prior nephrostomy or his kidney stones. Also potentially related as facet joint degenerative joint disease. In November 2001, the Veteran reported ongoing incisional site pain, worse on the right side. A May 2002 treatment report notes low flank/back pain without an etiology that had been identified. There was present moderate tenderness on the right low back around the right nephrostomy tube site, and mild tenderness on the left at the same location.

On the basis of the foregoing, an October 2002 RO rating decision granted service connection for scars, residuals of nephrostomy tube sites, with a 10 percent evaluation assigned effective June 17, 2002. 

VA treatment records continue to reflect, on consultation in February 2003,              that the Veteran continued to have flank pain that he associated with his kidney stones, or the November 2000 nephrostomy procedure. He attributed much of his difficulty finding gainful employment to this ongoing pain. 

The Veteran underwent another VA Compensation and Pension examination in June 2003. A detailed analysis of his medical situation was forthcoming. The VA examiner indicated review of the operative history from 2000, as well as interview with the Veteran. The examiner first noted that on perusal of the outpatient and hospital records, the source of flank and back pain had been investigated with no obvious etiology identifiable, and all attempts to ameliorate the pain have not substantially altered the chronicity or severity of the syndrome. According to the VA examiner, furthermore, it appeared from the record that the treatment option utilized in November 2000 was in accord with the standard of care for this malady. The conventional treatment for a kidney stone above 2-cm favored the percutaneous approach, and in the Veteran the right and left stone burdens were approached in the same sitting. Meanwhile, the Veteran's postoperative course aside from the development of his pain syndrome appeared to have been uneventful. It was recognized that incisional pain is a potential side effect of any surgical procedure. The source of the Veteran's pain was elusive, and therefore, considered speculative in nature. To the extent that the post-surgical pain was a function of a nerve entrapment or neuromatous involvement of a sensory nerve, it was distinctly unusual that this had occurred in this instance bilaterally as a result of small surgical apertures. What was also clear was that the Veteran's pain syndrome was not related to any ongoing active stone disease. The presence of small calcifications within the kidney parenchyma was unlikely to cause the pain experienced by           the Veteran. On physical examination, there was no obvious palpatory pathology of the right or left flank. Further noted was that the Veteran had recovered acutely from urological procedures of October and November 2000. Without evidence of progressive stone burden or obstruction to the upper urinary system, it was highly unlikely that his pain was a function of intrinsic renal disorder. While there was no definitive way of excluding surgical intervention as the source of post-procedure pain, in the examiner's experience it was extraordinarily unlikely that a bilateral flank and back pain would be attributable to the procedures performed on the patient. 

The VA examiner further opined that the procedures performed complied with the standard of care for bilateral renal lithiasis with this presentation. The standard convalescence from a procedure of this type and magnitude would generally be three to four months. From a urological standpoint, the Veteran's convalescence and post-operative course had fallen within the realm of standard expectation. According to the VA examiner, as a urologist he was not qualified to comment on the definitive etiology of the Veteran's chronic pain, except to state emphatically that it was not renal or genitourinary in nature.

Another VA medical examination was completed in December 2003 by a physician assistant. The Veteran was noted to have had two scars which were 1.5-cm in length over the right and left posterior flanks. They were considered exquisitely tender. The Veteran stated that he had marked spasm in and around these scars with driving, sitting, or prolonged lifting, twisting or bending. The Veteran was unable to move without pain. Following a complete physical exam, the diagnosis was,             in pertinent part, of painful, tender scars from percutaneous nephrostomy tube sites.

Thereafter, of those VA outpatient records which are on file, the evidence is silent for recurrence of incisional site pain, right or left side. 

On VA re-examination of October 2007 of the genitourinary system, by a VA nurse practitioner, upon a physical exam, the Veteran had costovertebral angle tenderness right greater than left. There was minimal scarring representing pea-sized discoloration in the skin noticeable on the right, barely noticeable on the left, representing a nephrostomy tube. There was no excoriation or drainage. There was no keloid formation. The diagnosis was nephrolithiasis, status post cystoscopy and lithotripsy with postoperative urinary tract infection and bacteremia, now resolved with residual pain and persistent fatigue.

In his February 2008 addendum, the October 2007 VA examiner indicated that       the Veteran had significant pain in the low back that was exacerbated by a complicated kidney stone and right ureteral stent placement in June 2007. According to the examiner, however, the scars related to the nephrostomy tube, once reported as "exquisitely tender" were no longer the Veteran's source of pain. According to the examiner, this was reinforced in the medical record which was silent for reference to painful scars. Also, the Veteran's primary care provider had noted in August 2007 that the Veteran reported 7/10 pain, but that not costovertebral angle tenderness or lumbar tenderness was reproducible on exam.

A VA examination of the genitourinary system was again completed in April 2009.  During the course of a physical exam, it was noted that the left flank was tender to percussion. The only diagnosis rendered was of bilateral hydronephrosis. 

The Board has closely reviewed the available evidence, and ultimately concludes that the requirements to implement a reduction in rating to noncompensable for post-surgical nephrostomy scars have not been met in this case. The medical evidence regarding these service-connected scars, and whether actually productive of compensable symptomatology under the VA rating schedule, presents a history of contradictory findings. Nonetheless, when resolving all reasonable doubt in          the Veteran's favor, the heavy evidentiary burden upon VA to effectuate a reduction in rating has not been satisfied, and restoration of a 10 percent rating is therefore warranted. 

In considering the RO's original basis for the reduction in rating action, significant emphasis was placed upon the February 2008 addendum opinion of the October 2007 VA examiner that the Veteran's scars were no longer a palpable source of pain for the Veteran. Recalling the provisions of the rating criteria, indeed, the very reason for the initial assignment of a 10 percent rating for service-connected disability was that the Veteran had scars that were painful on examination. See 38 C.F.R. § 4.118, Diagnostic Code 7804. 

While the October 2007 VA examiner likely would have had a strong vantage point to properly evaluate the components of the Veteran's service-connected disability, there are nonetheless several key discrepancies and limitations involving his stated opinion. First and foremost, is that the October 2007 VA examination report       does not directly reflect that the VA examiner ever measured the level of pain at the scar site. He described in detail the absence of such characteristics as keloid formation, but never conspicuously addressed scar tenderness. If anything, the exam report alludes to "costovertebral angle tenderness right greater than left," suggesting a residual level of pain. Moreover, the regulations on rating reductions are clear that where, as here, a disability rating has been in effect for five years of more, an exam less complete that that upon which payments were authorized (or continued)           will not be used as a basis of reduction. See 38 C.F.R. § 3.344(a). The absence of documented objective measurement of scar tenderness, upon which the instant disability is rated, compromises the thoroughness of the examination.  

A second limitation of the February 2008 VA opinion is that it further relies upon the VA medical record being silent for reference to painful scars, when indeed most of the Veteran's VA outpatient treatment records since mid-2003 are simply missing from the claims file. Thus, the VA examiner's conclusion in this regard was premised upon an incomplete record. The Board readily points out that treatment records throughout 2007 are notably absent for mention of the presence of a painful scar. However, that alone cannot be sufficient in regard to complete VA medical history.  
In summary, the evidence in furtherance of any reduction action is constrained by incomplete findings, and based on too limited a review of VA medical history to support the reduction to a noncompensable disability rating. There is no definitive medical evidence to contravene the opposing earlier documented evidence of post-surgical site scar pain, and indeed this is compounded with the Veteran's competent          lay assertions regarding the same observable manifestation. The Board has considered that several physicians questioned the etiology of the Veteran's reported flank pain, including the February 2008 opinion of the October 2007 VA examiner. That notwithstanding, the preponderance of the evidence standard applies to reduction cases, the burden resting upon VA to demonstrate the basis for a reduction action, and this criteria clearly has not been met. 

Therefore, the restoration of a 10 percent rating is in order. 


ORDER

A 10 percent rating for scars, residuals of nephrostomy tube sites is restored, effective January 1, 2010.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


